Exhibit 10.7
 
 
 


____________________________________________
 
CONSULTING AGREEMENT
 
 
 
BETWEEN
 
BRUCE WEATHERERELL
 
AND
 
BITZIO, INC.
 
 
 
NOVEMBER 17, 2011
 
____________________________________________


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
 


THIS CONSULTING AGREEMENT (the "Agreement") is effective as of November 17, 2011
(the “Effective Date”)


B E T W E E N:


BRUCE WEATHERELL, an individual with an address at 2272 Steenburg Lake North
Road, Coe Hill ON, K0L 1PO, Canada (the “Consultant”)
 
- and -


BITZIO, INC., a corporation incorporated under the laws of the State of Nevada,
with a principal place of business at 548 Market Street, Suite 18224, San
Francisco, California 94104  (the “Corporation”)




THIS AGREEMENT WITNESSES that in consideration of the covenants and agreements
contained herein and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Corporation and the Consultant agree as
follows:
 
ARTICLE ONE – GENERAL
 
1.1  
Consulting Services

 
Subject to the terms and conditions in this Agreement, the Corporation shall
retain the Consultant to carry out services and the Consultant shall render the
following consulting services to the Corporation:
 
(a)  
Chief Operating Officer.  Provide advice, services and consulting typically
associated with that of a Chief Operating Officer for the Corporation; and

 
(b)  
Other.  The Consultant will provide such other consulting services as may from
time to time be agreed upon by the Corporation and the Consultant.

 
1.2  
Term of Agreement

 
The Corporation will retain the Consultant for a one (1) year term from the
Effective Date to December 31, 2012 (the “Initial Term”), subject to any renewal
or earlier termination as set out in Articles 6 or 7 below.
 
 
Bitzio – Weatherell:  Consulting Agreement | 1

--------------------------------------------------------------------------------

 
 
ARTICLE TWO – REMUNERATION OF CONSULTANT
 
2.1  
Fee for Services

 
The Corporation shall pay to the Consultant for the services provided under this
Agreement a monthly retainer of $15,000.00 (plus applicable taxes such as HST),
which amount will be paid in two semi-monthly instalments of $7,500 each on the
15th and 30th day of each month.  Consultant will provide Corporation with
invoices for such amounts.   Notwithstanding the foregoing, the Consultant has
agreed to forgo payment of fifty percent (50%) of this compensation for the
period from the Effective date through June 30, 2012.
 
2.2  
Additional Payment

 
The Consultant will be eligible to participate in a bonus program, if and when
established by the Corporation, such participation, the terms and goals of such
a program shall be in the sole discretion of the Corporation’s Board of
Directors.
 
2.3  
Vacation

 
Consultant shall be entitled to receive four (4) weeks of paid vacation per year
during the term of this Agreement.
 
2.4  
Expenses

 
The Corporation will reimburse the Consultant for all reasonable expenses
incurred by the Consultant in connection with its services under this Agreement,
provided such expenses have been approved by the CEO of the Corporation and are
consistent with the Corporation’s expense policy.  The Consultant will furnish
to the Corporation statements and receipts for all such expenses.
 
ARTICLE THREE – COVENANTS OF CONSULTANT
 
3.1 
Services

 
(a)  
The Consultant shall perform its services under this Agreement to the best of
its ability, and in a competent and professional manner.

 
(b)  
The Consultant shall devote such time and attention to the business of the
Corporation as may be necessary to carry out the services described in section
1.1 above.

 



 
Bitzio – Weatherell:  Consulting Agreement | 2

--------------------------------------------------------------------------------

 
 
3.2  
Rules, Regulations, Policies and Procedures

 
The Consultant will be bound by and will faithfully observe and abide by all the
rules, regulations, policies and procedures that the Corporation may institute
at its discretion from time to time.
 
3.3 
Proprietary Rights Agreement

 
The Consultant and its employees, agents and contractors who provide services to
the Corporation agree to execute and deliver to the Corporation the Proprietary
Rights Agreement in the form attached hereto as Exhibit “A”.
 
ARTICLE FOUR – STATUS OF THE CONSULTANT/INDEMNIFICATION
 
4.1
The Consultant warrants and represents that he is in all respects and for all
purposes an independent contractor.  This warranty and representation is a
material one.  In the absence of this warranty and representation, the
Corporation would not enter into this Agreement.

 
4.2
The Consultant is in all respects and for all purposes deemed to be an
independent contractor.  For greater clarity, there is deemed to be no
employment contract, employment relationship, partnership, or joint venture
between the Corporation and the Consultant.

 
4.3
The Consultant will in all respects be solely liable for all statutory or
required withholdings, contributions or payments of premiums, including but not
limited to income tax, employment insurance premiums, and any local, state or
federal withholding taxes or other amounts in respect of the payment of any
service fee by the Corporation to the Consultant.

 
4.4
The Consultant warrants and represents that he is not and will not be entitled
to and will not pursue any claim or litigation whatsoever for any termination
pay, severance pay, compensation in lieu of notice, vacation pay, overtime pay,
or any other right, benefit or entitlement available to an employee or to any
individual with a status other than that of independent contractor, either under
statute, at common law, at equity or otherwise.  This warranty and
representation is a material one.  In the absence of this warranty and
representation, the Corporation would not enter into this Agreement.

 
4.5
The Consultant assumes all risks inherent in the performance of the services and
the obligations hereunder, and his status as an independent contractor, and will
indemnify and hold harmless the Corporation, its past, present and future
officers, directors, employees, and agents from any and all claims, losses or
damages whatsoever arising from the performance of the services and the
obligations hereunder, the pursuit of any claim or litigation notwithstanding
Section  4.4, the breach of any warranty or representation herein by the
Consultant, or the payment of any service fee hereunder, including but not
limited to any income tax, Canada Pension Plan premiums or employment insurance
premiums, penalties, interest and legal costs payable by the
Corporation  associated with this agreement or the Consultant’s status as an
independent contractor.  The Corporation may set off the entire amount of any
such claims or losses against any monies owing by the Corporation to the
Consultant.

 
 
Bitzio – Weatherell:  Consulting Agreement | 3

--------------------------------------------------------------------------------

 
 
4.6
The relationship between the Corporation and the Consultant is a non exclusive
one, and the Consultant will be at liberty to undertake other work or
engagements while working or engaged under this contract, provided that such
other work or engagements do not conflict with the services rendered hereunder
or the terms of this agreement.

 
4.7
Consultant shall be entitled to indemnification from the Corporation to the
fullest extent permitted by law in connection with his providing services for
and on behalf of the Corporation. The Corporation agrees to name Consultant as
an additional named insured on its general liability, E&O policies, and D&O
policies then in force from time to time during the term. The Corporation will
indemnify Consultant to the fullest extent permitted by applicable law and to
the fullest extent authorized by the Articles of Incorporation (or their
equivalent) and By-Laws of the Corporation.

 
ARTICLE FIVE – INDEPENDENT CONTRACTOR
 
5.1  
Employee’s of Consultant

 
The employees of the Consultant are not employees of the Corporation and shall
not be entitled to receive from the Corporation any benefits whatsoever.  The
Corporation shall not be required to make contributions for employment
insurance, workplace safety insurance and other similar levies in respect of the
fee for services to be paid to the Consultant pursuant to Section 2.1.  The
Consultant shall be required to make contributions for employment insurance,
workplace safety insurance and other similar levies in respect of the fee for
services to be paid to the Consultant pursuant to Section 2.1.
 
5.2  
No Authority to Bind

 
The Consultant shall not, without the prior written consent of the Corporation,
enter into any contract or commitment in the name of or on behalf of the
Corporation or bind the Corporation in any respect whatsoever.
 
5.3  
Consultant’s Office

 
Consultant acknowledges that it is responsible for providing for its own office,
outside of the Corporation’s offices at its own expense.  The Corporation may,
subject to availability, allow Consultant to maintain an office at its offices.
 
 
Bitzio – Weatherell:  Consulting Agreement | 4

--------------------------------------------------------------------------------

 
 
ARTICLE SIX – TERMINATION
 
6.1  
Termination by Corporation

 
Where the Corporation terminates this Agreement prior to the end of the Initial
Term and the Consultant has not fundamentally breached its obligations under
this Agreement, in exchange for the Consultant executing and delivering a
Release in the form attached hereto as Exhibit “B”, the Corporation will pay the
Consultant forthwith a lump-sum payment equivalent to three (3) months of its
fees under section 2.1 of this Agreement.  In addition to the foregoing, you
will have twelve (12) months from the date of any such termination to exercise
all stock options that are then vested.
 
6.2  
Termination by Corporation or Consultant due to Fundamental Breach

 
The Corporation may terminate this Agreement at any time for Just Cause. "Just
Cause" shall mean:  (i) a willful act by the Consultant of dishonesty, theft,
breach of trust, or misappropriation of the property of the Corporation; or (ii)
a material breach or default by the Consultant of its duties pursuant to this
Agreement and the failure to remedy such breach or default within a reasonable
period of time after delivery of written notice from Corporation to Consultant;
or (iii) any act or omission which would in law permit the Corporation to,
without notice or payment in lieu of notice, terminate the relationship,
including but not limited to, a material breach of this Agreement.  If the
Corporation has Just Cause, the Consultant will receive no payment of any kind
or nature including, without limitation, any anticipated earnings, stock options
or accelerated vesting thereof or other securities of any kind. The Consultant
may terminate this Agreement at any time due to a fundamental breach of the
Agreement by the Corporation, in which case the Consultant will receive payments
as set out in Section 6.1 above.
 
6.3  
Termination by Consultant with Notice

 
The Consultant may terminate this Agreement at any time upon providing 90 days
prior written notice to the Corporation.  In these circumstances, the Consultant
will receive no payment of any kind or nature including, without limitation, any
anticipated earnings, stock options or accelerated vesting thereof or other
securities of any kind after 90 days, except what is owed for services rendered
during such 90 day period.
 
 
Bitzio – Weatherell:  Consulting Agreement | 5

--------------------------------------------------------------------------------

 
 
6.4  
Provisions That Operate Following Termination

 
Notwithstanding the termination of this Agreement for any reason whatsoever
(including the expiry of the Agreement or its non-renewal):
 
(i)  
Section 3.3 and the obligations therein, shall continue in full force and effect
following any such termination; and

 
(ii)  
The payment and option provisions of section 2 shall survive any termination of
this Agreement.

 
ARTICLE SEVEN – RENEWAL
 
7.1 
Renewal of the Agreement

 
At the end of the Initial Term, this Agreement shall automatically renew for
additional one-year terms (each a “Renewal Term” and together with the Initial
Term, shall be referred to as the “Term”), unless either party give notice to
the other party not less than sixty (60) days prior to the then current
Term.  The parties shall agree in writing as to any change to the terms and
conditions of this Agreement for any Renewal Term.
 
7.2 
Non-Renewal

 
In the event that either party gives notice not to renew the Agreement at the
end of any Term, this Agreement will terminate without any notice or payment in
lieu of notice in accordance with Section 6 of this Agreement.
 
ARTICLE EIGHT – INTERPRETATION AND ENFORCEMENT
 
8.1  
Sections and Headings

 
The division of this Agreement into Articles and Sections and the insertion of
headings are for the convenience of reference only and will not affect the
construction or interpretation of this Agreement.  The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion of this Agreement.  References
in this Agreement to “$” or “dollars” refer to Canadian dollars.  References in
this Agreement to Articles and Sections refer to articles and sections of this
Agreement, unless expressly stated otherwise.
 
8.2  
Number and Gender

 
In this Agreement, words importing the singular number only shall include the
plural and vice versa, and words importing the masculine gender shall include
the feminine and neuter genders and vice versa, and words importing persons
shall include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations and vice versa.
 
 
Bitzio – Weatherell:  Consulting Agreement | 6

--------------------------------------------------------------------------------

 
 
8.3 
Entire Agreement

 
This Agreement, including the Proprietary Rights Agreement at Exhibit “A”,  and
the Release at Exhibit “B” constitutes the entire agreement between the
Corporation and the Consultant with respect to the subject matter hereof and
replaces and supersedes any prior understandings and agreements between them
with respect thereto.  There are no representations, warranties, forms,
conditions, undertakings or collateral agreements, express or implied, between
the Corporation and the Consultant with respect to the subject matter hereof,
other than as expressly set forth in this Agreement.
 
8.4  
Amendments and Waivers

 
No amendment to this Agreement shall be valid or binding, unless set forth in
writing and duly executed by both the Corporation and the Consultant.  No waiver
of any breach of any term or provision of this Agreement will be effective or
binding, unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided in the written waiver, will be limited to
the specific breach waived.  Any handwritten changes made to this Agreement
(with the exception of the Effective Date when the Effective Date is handwritten
onto the Agreement) must be initialed by all parties in order to be binding on
the parties.
 
8.5 
Assignment

 
Except as may be expressly provided in this Agreement, neither the Corporation
or the Consultant may assign its rights or obligations under this Agreement
without the prior written consent of the other party hereto, provided that the
Corporation may assign this Agreement to a successor in the event of a sale of
all or substantially all of the Corporation’s shares or assets.
 
8.6 
Severability

 
If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability will attach only to
such provision or part thereof, and the remaining part of such provision and all
other provisions hereof shall continue in full force and effect.
 
 
Bitzio – Weatherell:  Consulting Agreement | 7

--------------------------------------------------------------------------------

 
 
8.7  
Notices

 
Any demand, notice or other communication to be given in connection with this
Agreement will be given in writing and may be given by personal delivery, by
electronic delivery (with proof of successful transmission) or by registered or
certified mail, return receipt requested, addressed to the recipient as follows:
 
To the Consultant:
Bruce Weatherell
2272 Steenburg Lake North Road
Coe Hill ON, K0L 1PO
bruce@bitzio.com
 
To the Corporation:
Bitzio, Inc.
548 Market Street, Suite 18224
San Francisco, California 94104
With a copy to: legal@bitzio.com
 

 
or such other address or individual as may be designated by notice by either
party to the other.
 
Any communication given by personal delivery will be conclusively deemed to have
been given on the day of actual delivery thereof; or if made or given by
electronic delivery, on the business day following receipt thereof; or if made
or given by registered or certified mail, on the 7th day, other than a Saturday,
Sunday or Statutory holiday in California, following the deposit thereof in the
mail.
 
If the party giving any communication knows or ought reasonably to know of any
difficulties with the postal system that might affect the delivery of mail, then
such communication will not be mailed but will be given by facsimile or personal
delivery.
 
8.8  
Governing Law

 
This Agreement will be deemed to have been entered into, and will be governed
by, and interpreted and construed in accordance with the laws of the Province of
Ontario, Canada.
 
8.9  
Court Jurisdiction

 
For the purpose of all legal proceedings this Agreement shall be deemed to have
been performed in the Province of Ontario.  The Corporation and the Consultant
each hereby attorns to the exclusive jurisdiction of the courts of the Province
of Ontario and all courts competent to hear appeals therefrom.
 
 
Bitzio – Weatherell:  Consulting Agreement | 8

--------------------------------------------------------------------------------

 
 
8.10  
Counterparts

 
This Agreement may be executed in two or more identical counterparts, facsimile
counterparts or electronic counterparts, each of which when executed by a party
shall be deemed to be an original and such counterparts shall together
constitute one and the same Agreement.
 
8.11  
Copy of Agreement

 
The Consultant acknowledges receipt of a copy of this Agreement duly signed by
the Consultant and the Corporation.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date.
 

 
)
 
SIGNED, SEALED and DELIVERED
)
 
in the presence of
)
   
)
   
)
  [bitzio_ex107001.jpg]   [bitzio_ex107002.jpg]
WITNESS
 
BRUCE WEATHERELL



 

       
BITZIO, INC., a corporation incorporated under the laws of Nevada
     
By:
/s/ illegible

 

 
 
Bitzio – Weatherell:  Consulting Agreement | 9

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
PROPRIETARY RIGHTS AGREEMENT
 
BRUCE WEATHERELL (the "Consultant") recognizes that BITZIO, INC. (the
“Corporation”) is engaged in a continuous program of software research and
development and the marketing of software products, and that the Corporation
also provides technical support, consultation and training services relating to
those software products.  The Consultant also recognizes the importance of
protecting the Corporation’s trade secrets, confidential information and other
proprietary information and related rights acquired through the Corporation’s
expenditure of time, effort and money.
 
Therefore, because the Consultant wishes to be engaged by the Corporation in a
capacity in which it will receive and contribute to the Corporation’s
Confidential Information, and in consideration of the fees the Consultant will
receive from the Corporation and for its engagement by the Corporation, the
Consultant agrees to be bound by the following terms and conditions:
 
1.  
Definitions

 
For purposes of this Agreement:
 
(a)  
“Confidential Information” includes any of the following:

 
(i)  
any and all versions of the software and related documentation owned or marketed
by the Corporation, as well as the software and documentation owned by the
Corporation’s suppliers and used internally by the Corporation, including all
related algorithms, concepts, data, designs, flowcharts, ideas, programming
techniques, specifications and source code listings;

 
(ii)  
all Developments (as defined below);

 
(iii)  
information regarding the Corporation’s business operations, methods and
practices, including marketing strategies, product pricing, margins and hourly
rates for staff and information regarding the financial affairs of the
Corporation;

 
(iv)  
the names of the Corporation’s clients and the names of the suppliers of
computer services and software to the Corporation, and the nature of the
Corporation’s relationships with these clients and suppliers;

 
(v)  
technical and business information of or regarding the clients of the
Corporation obtained in order for the Corporation to provide such clients with
software products and services, including information regarding the data
processing requirements and the business operations, methods and practices and
product plans of such clients; and

 
 
Bitzio – Weatherell:  Consulting Agreement | 1

--------------------------------------------------------------------------------

 
 
(vi)  
any other trade secret or confidential or proprietary information in the
possession or control of the Corporation,

 
but Confidential Information does not include information that is or becomes
generally available to the public without any fault of the Consultant or that
the Consultant can establish, through written records, was in its possession
prior to its disclosure to the Consultant as a result of the Consultant
providing consulting services to the Corporation.
 
(b)  
“Developments” include all:

 
(i)  
software, documentation, data, designs, reports, flowcharts, trade-marks,
specifications and source code listings, and any related works, including any
enhancements, modifications, or additions to the software products owned,
marketed or used by the Corporation; and

 
(ii)  
inventions, devices, discoveries, concepts, ideas, algorithms, formulae,
know-how, processes, techniques, systems and improvements, whether patentable or
not,

 
developed, created, generated or reduced to practice by the Consultant,
independently or jointly with others, while the Consultant provided services to
the Corporation pursuant to this Agreement, or that result from tasks assigned
to the Consultant by the Corporation, or that result from the use of the
premises or property (including equipment, supplies or Confidential Information)
owned, leased or licensed by the Corporation, unless otherwise agreed upon by
the parties in writing.
 
2.  
Non-Disclosure of Confidential Information

 
At all times during and subsequent to the termination of the Consultant's
engagement with the Corporation, the Consultant will keep in strictest
confidence and trust the Confidential Information, the Consultant will take all
necessary precautions against unauthorized disclosure of the Confidential
Information, and the Consultant will not directly or indirectly disclose, allow
access to, transmit or transfer the Confidential Information to a third party,
nor will it copy or reproduce the Confidential Information except as may be
reasonably required for it to provide its services to the Corporation.
 
3.  
Restricted Use of Confidential Information

 
(a)  
At all times during and subsequent to the termination of the Consultant's
engagement with the Corporation, the Consultant will not use the Confidential
Information in any manner except as reasonably required for it to provide its
services to the Corporation.

 
 
Bitzio – Weatherell:  Consulting Agreement | 2

--------------------------------------------------------------------------------

 
 
(b)  
Without limiting the obligations under Section 3(a), the Consultant agrees that
at all times during and subsequent to the termination the Consultant's
engagement with the Corporation, it will not use or take advantage of the
Confidential Information for creating, maintaining or marketing, or aiding in
the creation, maintenance or marketing, of any software that is competitive with
any software owned or marketed by the Corporation.

 
(c)  
Upon the request of the Corporation, and in any event upon the termination of
the Consultant's engagement with the Corporation, the Consultant will
immediately return to the Corporation all materials, including all copies in
whatever form, containing the Confidential Information that are in its
possession or under its direction or control.

 
4.  
Ownership of Confidential Information

 
(a)  
The Consultant acknowledges and agrees that it will not acquire any right, title
or interest in or to the Confidential Information.

 
(b)  
The Consultant agrees to make full disclosure to the Corporation of each
Development promptly after its creation.  The Consultant hereby assigns and
transfers to the Corporation, and agrees that the Corporation will be the
exclusive owner of, all of its right, title and interest to each Development
throughout the world, including all trade secrets, patent rights, copyrights and
all other intellectual property rights therein.  The Consultant further agrees
to cooperate fully at all times during and subsequent to the termination of the
Consultant's engagement with the Corporation, with respect to signing further
documents and doing such acts and other things reasonably requested by the
Corporation, at the Corporation's expense, to confirm such transfer of ownership
of rights, including intellectual property rights, effective at or after the
time the Development is created and to obtain patents or copyrights or the like
covering the Developments.  The Consultant agrees that the obligations in this
Section 4(b) will continue beyond the termination of the Consultant's engagement
with the Corporation with respect to Developments created during the
Consultant's engagement with the Corporation.

 
(c)  
The Consultant agrees that the Corporation, its assignees and their licensees
are not required to designate it as the author of any Developments.  The
Consultant hereby waives in whole all moral rights that it may have in the
Developments, including the right to the integrity of the Developments, the
right to be associated with the Developments, the right to restrain or claim
damages for any distortion, mutilation or other modification of the
Developments, and the right to restrain use or reproduction of the Developments
in any context and in connection with any product, service, cause or
institution.

 
 
Bitzio – Weatherell:  Consulting Agreement | 3

--------------------------------------------------------------------------------

 
 
(d)  
Listed in Schedule "A" to this Agreement are those works and inventions created
by the Consultant, independently or jointly with others, prior to its engagement
by the Corporation, that are exempt from the operation of this Agreement.  If
nothing is listed in Schedule "A", the Consultant represents that it has made no
such works or inventions as of the date of this Agreement.

 
5.  
Protection of Computer Systems and Software

 
The Consultant agrees to take all necessary precautions to protect the computer
systems and software of the Corporation and of the suppliers and clients of the
Corporation.  The Consultant agrees to comply with the obligations set out in
the Corporation’s Computer and Network Protection Rules (the “Rules”).  A copy
of the Rules, as currently in effect, is attached as Schedule "B" to this
Agreement.  The Consultant agrees that the Corporation may unilaterally amend
the Rules, and upon their delivery to the Consultant such new Rules will form
part of this Agreement and will be binding on the Consultant.  The Consultant
agrees that violation of any of such Rules may constitute a fundamental breach
of the Consultant's engagement.
 
6.  
Non-Competition

 
The Consultant agrees that while it is engaged by the Corporation and for a
period of six (6) months after the termination of its engagement with the
Corporation, it will not, without the prior written approval from the
Corporation, directly or indirectly, as an employee, consultant, partner,
principal, agent, proprietor, shareholder (other than a holding of shares listed
on a stock exchange that does not exceed 2% of the outstanding shares so listed)
or advisor, provide services to a direct competitor to the Corporation.
 
7.  
Non-Solicitation of Clients

 
The Consultant agrees that while it is engaged by the Corporation and for a
period of six (6) months after the termination of its engagement with the
Corporation, it will not, directly or indirectly, contact or solicit any clients
of the Corporation for the purposes of selling or supplying to these clients any
services that are competitive with the services it provided the Corporation at
the time of the termination of its engagement.  For the purposes of this Section
7, “clients” means any business or organization that (a) was a client of the
Corporation at the time of the termination of the Consultant's engagement; or
(b) became a client of the Corporation within six months after the termination
of the Consultant's engagement with the Corporation, if the Consultant was
involved with any marketing efforts in respect of such client before the
termination of its engagement.
 
 
Bitzio – Weatherell:  Consulting Agreement | 4

--------------------------------------------------------------------------------

 
 
8.  
Non-Solicitation of Employees

 
The Consultant agrees that while it is engaged by the Corporation, and for six
(6) months after the termination of its engagement with the Corporation, it will
not directly or indirectly hire or retain, directly or indirectly, any employees
of or consultants to the Corporation nor will it solicit or induce or attempt to
induce any persons who were employees of or consultants to the Corporation at
the time of such termination or during the 90 days immediately preceding such
termination, to terminate their employment or consulting agreement with the
Corporation.
 
9.  
Reasonableness of Non-Competition and Non-Solicitation Obligations

 
The Consultant confirms that the obligations in Sections 6, 7 and 8 are fair and
reasonable given that, among other reasons,
 
(i)  
the sustained contact the Consultant will have with the clients of the
Corporation will expose the Consultant to Confidential Information regarding the
particular requirements of these clients and the Corporation’s unique methods of
satisfying the needs of these clients, all of which the Consultant agrees not to
act upon to the detriment of the Corporation; and/or

 
(ii)  
the Consultant will be performing important development work on the software
owned or marketed by the Corporation;

 
and the Consultant agrees that the obligations in Sections 6, 7 and 8, together
with its other obligations under this Agreement, are reasonably necessary for
the protection of the Corporation’s proprietary interests.  The Consultant
further confirms that the geographic scope of the obligation in Section 6 is
reasonable given the international nature of the market for the products and
services of the Corporation.  The Consultant agrees that the obligations in
Sections 6, 7 and 8 are in addition to the non-disclosure and other obligations
provided elsewhere in this Agreement.
 
The parties agree that in the event that the Corporation files, or has filed
against it, a voluntary assignment or involuntary petition of bankruptcy which
is not thereafter dismissed within sixty (60) days, or a receiver,
administrator, or the local equivalent thereof, is appointed over all or a
substantial part of the Corporation’s assets; or the Corporation files for
dissolution; or an act equivalent to any of the above occurs under the laws of
the jurisdiction of the Corporation, the obligations set in Section 6, 7 and 8
shall terminate and no longer be binding on the Consultant.
 
10.  
No Conflicting Obligations

 
(a)  
The Consultant acknowledges and represents to the Corporation that in providing
its services as a consultant to the Corporation, it will not breach any
agreement or other obligation to keep confidential the proprietary information
of any other party.  The Consultant further acknowledges and represents that it
is not bound by any agreement or obligation with any third party that conflicts
with any of its obligations under this Agreement.

 
 
Bitzio – Weatherell:  Consulting Agreement | 5

--------------------------------------------------------------------------------

 
 
(b)  
The Consultant represents and agrees that it will not bring to the Corporation,
and will not use in the performance of its work with the Corporation, any trade
secrets, confidential information and other proprietary information of any other
party.  The Consultant represents and agrees that in its work creating
Developments it will not knowingly infringe the intellectual property rights,
including copyright, of any third party.

 
11.  
Enforcement

 
The Parties acknowledge and agree that damages may not be an adequate remedy to
compensate for any breach of the obligations contained in this Agreement, and
accordingly they agree that in addition to any and all other remedies available,
the the Parties will be entitled to obtain relief by way of a temporary or
permanent injunction to enforce the obligations contained in this Agreement.
 
12.  
General

 
(a)  
This Agreement will be governed by the laws in force in the State of
California.  If any provision of this Agreement is wholly or partially
unenforceable for any reason, such unenforceable provision or part thereof will
be deemed to be omitted from this Agreement without in any way invalidating or
impairing the other provisions of this Agreement.  In this Agreement any
reference to a termination of consulting services will include termination for
any reason whatsoever.

 
(b)  
The rights and obligations under this Agreement will survive the termination of
the Consultant providing consulting services to the Corporation to the extent
provided herein and will inure to the benefit of and will be binding upon the
successors and assigns of the Consultant and the Corporation.

 
THE CONSULTANT HAS READ THIS AGREEMENT, UNDERSTANDS IT, HAVING HAD THE
OPPORTUNITY TO OBTAIN INDEPENDENT LEGAL ADVICE IN RESPECT OF IT, AND IT AGREES
TO ITS TERMS.  The Consultant acknowledges having received a fully executed copy
of this Agreement.




- Signature page follows -


 
Bitzio – Weatherell:  Consulting Agreement | 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date (as defined in the attached Consulting Agreement).

 
)
 
SIGNED, SEALED and DELIVERED
)
 
in the presence of
)
   
)
   
)
    [bitzio_ex107001.jpg]     [bitzio_ex107002.jpg]
WITNESS
 
BRUCE WEATHERELL






       
BITZIO, INC., a corporation incorporated under the laws of Nevada
                         
By:
/s/ illegible
       
[name and title]
I am authorized to bind Bitzio, Inc.



 
Bitzio – Weatherell:  Consulting Agreement | 7

--------------------------------------------------------------------------------

 
 
Schedule "A"
 
To:           BITZIO, INC. (the “Corporation”)
 
The following is a complete list of all works and inventions relative to the
subject matter of my service as a Consultant of the Corporation that it created
prior to its engagement by the Corporation:
 
x No works and inventions.
 
o See below:
 
 
 
 
 
 
 
 
 
 
 

 
o Additional sheets attached.
 

 
)
     
)
      [bitzio_ex107001.jpg]
)
  [bitzio_ex107002.jpg]
Witness
   
Consultant (signature)
       
TANIA MARTINS
   
BRUCE WEATHERELL
(name of witness – printed)
   
(Consultant name – printed)
             
NOVEMBER 17, 2011
     
Date



 
 
 

--------------------------------------------------------------------------------

 


Schedule "B"
 
COMPUTER AND NETWORK PROTECTION RULES (the "Rules")
 
All users (“Users”) of the computers and related systems (collectively, the
“Computers”) of BITZIO, INC. (the “Corporation”) and the Corporation’s links to
the INTERNET and subscriptions to on-line services (collectively, the
“Networks”), including employees of the Corporation and consultants and
independent contractors performing services for the Corporation, MUST comply
with the following Rules.  Violation of any of these Rules is grounds for
discipline up to and including immediate dismissal for cause in the case of
employees and termination of consulting contracts in the case of consultants and
independent contractors.  Violation of these Rules may also subject the User to
penalties or proceedings under common law, copyright law and criminal law.
 
A. Users may use the Computers and Networks only for purposes directly related
to the User’s work with the Corporation, unless a User and the Corporation agree
otherwise.  Users will not store or use games or entertainment software on the
Computers, nor will Users download from the Networks into the Computers any
“freeware”, “shareware” or any other software, nor will Users input any
information or material into the Computers that is unrelated to the User’s work
with the Corporation.
 
B. Only authorized copies of software may be used on the Computers and Users
will not operate on the Computers software that has been copied
illegally.  Users will not use the Computers to copy illegally software.  Users
will respect the software license and Network subscription agreements entered
into by the Corporation.
 
C. Copies of computer software licensed to a User personally, and other computer
software not licensed directly by the Corporation, may only be used on the
Computers after approval for such use is obtained from the Chief Financial
Officer of the Corporation.  If approved, such software may be used and stored
only on the personal computer assigned to the User who is the authorized user of
such software.
 
D. Appropriate virus protection software must be installed on each personal
computer, and must be used whenever new software is being loaded onto a personal
computer.
 
E. A User may use the Corporation’s links to the Networks only for purposes
directly related to the User’s work with the Corporation, and no such access to
the Networks initiated from the Corporation’s Computers will be used for a
personal or any other non-Corporation purpose, unless otherwise agreed.
 
F. If a User accesses the Networks from the User’s own computer from the User’s
home, the User will not make any reference to the Corporation in the course of
such usage or to the fact that the User is associated with the Corporation,
unless authorized by the Corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
G. Unless authorized by the Corporation, Users will not send sensitive
information over the Networks given that one risk of doing so is that a
recipient may forward the information to numerous others.
 
H. Users will not transmit software or other copyrighted materials over the
Networks to third parties, nor will Users download such materials themselves,
except with the prior approval of the Chief Financial Officer of the
Corporation.  Users will not make or disseminate any defamatory, negligent or
other similar statements on the Networks.
 
I. Users will be responsible for using the Computers and the Networks in an
effective, ethical and lawful manner.  Users will respect the rights and
interests of others, as well as privacy and confidentiality.
 
J. Users will take all reasonable steps to protect the integrity and the
security of the Computers and the Networks, including software and data.  Users
will not access or disclose systems or data, nor will they destroy or remove
software or data, without authorization.  Users will not disclose confidential
passwords, access codes, account numbers or other authorization assigned to
them.  Users will not misrepresent themselves as another user, nor will a User
change another person’s password without authorization.
 
USER ACKNOWLEDGEMENT
 
THE CONSULTANT HEREBY ACKNOWLEDGES RECEIVING AND READING A COPY OF THESE
COMPUTER PROTECTION RULES ON THE DATE INDICATED BELOW AND THE CONSULTANT AGREES
TO BE BOUND BY THEM.
 

   
 
       [bitzio_ex107002.jpg]    
NOVEMBER 17, 2011
(signature)
 
Date
           
BRUCE WEATHERELL
   
(Consultant name printed)
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
RELEASE
 
WHEREAS the Consultant’s consulting services with BITZIO, INC. (the
“Corporation”) ceased pursuant to the terms of its consulting agreement with the
Corporation effective January 1, 2012, to which this Release is attached as
Exhibit “B” (the “Consulting Agreement”);
 
AND WHEREAS the Consultant has agreed to accept the compensation set out in
section 6.1 of the Consulting Agreement;
 
NOW THEREFORE THIS RELEASE AND INDEMNITY WITNESSES that in consideration of the
compensation set out in section 6.1 of the Consulting Agreement, and other good
and valuable consideration, the Consultant hereby releases and forever
discharges the Corporation and its officers, directors, employees, shareholders
and agents (collectively the “Releasees”) from any and all actions, causes of
action, claims, complaints and demands whatsoever arising from the Consultant
providing consulting services to the Corporation or from the termination thereof
and, without limiting the generality of the foregoing, any claims for notice of
such termination.
 
AND FOR THE SAID CONSIDERATION the Consultant further agrees not to make any
claim or commence any proceedings against any other individual, partnership,
association, trust, unincorporated organization or corporation with respect to
any matters which may have arisen between the parties to this Release or in
which any clam could arise against the Corporation for contribution or indemnity
or other relief over with respect to its providing consulting services to the
Corporation or the termination thereof.
 
AND THE CONSULTANT HEREBY DECLARES that it has had the opportunity to seek
independent legal advice with respect to the compensation set out in section 6.1
of the Consulting Agreement and it fully understands it.  The Consultant hereby
voluntarily accepts the compensation set out in section 6.1 of the Consulting
Agreement for the purpose of making full and final compromise, adjustment and
settlement of all actions, causes of action, claims, complaints, demands and
liabilities referred to above.
 
AND FOR THE SAID CONSIDERATION, the Consultant agrees to keep the terms of this
Release and the compensation set out in section 6.1 of the Consulting Agreement
and the discussions leading up to them completely confidential and agrees not to
disclose the terms of this Release, the compensation set out in section 6.1 of
the Consulting Agreement and the discussions leading up to them to anyone,
except its legal and financial advisors.
 
THIS RELEASE shall be deemed to have been made in, and shall be governed by, and
interpreted and construed in accordance with the laws of the Province of
Ontario.
 
 
 

--------------------------------------------------------------------------------

 
 
THIS RELEASE shall enure to the benefit of and be binding upon the Consultant
and the Corporation and their respective heirs, executors, administrators, legal
personal representatives, successors and assigns.
 
IN WITNESS WHEREOF the Consultant has executed this document
at_______,__________on the_______day of___________, 20____ and set its hand and
seal thereto.
 

 
)
 
SIGNED, SEALED and DELIVERED
)
 
in the presence of
)
   
)
   
)
       
WITNESS
 
BRUCE WEATHERELL



 



--------------------------------------------------------------------------------


 


 